Citation Nr: 0613930	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   A September 1993 Board decision denied service 
connection for a bilateral eye disorder.

4.  The evidence received since the September 1993 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral eye disorder.


CONCLUSIONS OF LAW

1. The Board's September 1993 decision, which denied 
entitlement to service connection for a bilateral eye 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2005).

2. The evidence received subsequent to the Board's September 
1993 decision is not new and material, and the claim for 
service connection for a bilateral eye disorder is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in September 2003, prior to the initial 
decision on the claim in December 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the September 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate his claim.  Specifically, the 
letter stated that the evidence must show that the veteran 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  

The letter also indicated that the veteran had been 
previously denied service connection for a bilateral eye 
disorder in a September 1993 Board decision and that he 
needed to submit new and material evidence to reopen his 
claim.  The letter informed him that the evidence must be 
submitted to VA for the first time in order to be considered 
new and that it cannot simply be redundant, repetitive, or 
cumulative of that which was previously used to decide his 
claim.  The letter stated that the additional information 
must relate to an unestablished fact necessary to 
substantiate his claim in order to be deemed material.  It 
was also noted that new and material evidence must raise a 
reasonable possibility that the outcome would change when 
considered with all of the evidence of record.  Based on the 
foregoing, the September 2003 letter notified the veteran to 
look to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006).  

Additionally, the March 2004 Statement of the Case (SOC) and 
the March 2006 Supplemental Statement of the Case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the 
March 2004 SOC provided the veteran with the pertinent laws 
and regulations, including the definition of new and material 
evidence contained in 38 C.F.R. § 3.156.  The March 2004 SOC 
also noted that the previous Board decision denied the 
veteran's claim for service connection for a bilateral 
disorder finding that even if a flash burn incident occurred 
and went unrecorded, there was no evidence to demonstrate 
that it caused a chronic eye disability.  The March 2004 SOC 
denied reopening the claim on the basis that there was no 
medical evidence of record showing that any current eye 
disorder was related to a flash burn incident several decades 
earlier.  The March 2006 SSOC also informed the veteran that 
the additional evidence submitted after the previous denial 
did not establish a new factual basis permitting reversal of 
the prior denial of service connection, as it was either 
repetitious, cumulative, or non-probative. See Kent, slip op. 
at 10 (VCAA requires VA to look at the bases for the denial 
in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

In addition, the RO notified the veteran in the VCAA letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003 letter notified the veteran that VA needed 
evidence showing that he had a chronic bilateral eye disorder 
that existed from his military service to the present time.  
He was advised of the type of evidence he should submit in 
support of his claim and was also informed that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The September 2003 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the VCAA 
letter informed the veteran that it was his responsibility to 
ensure that VA received all requested records that were not 
in the possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the veteran 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.   In 
this regard, the Board notes that a letter was sent to the 
veteran in March 2006 informing him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The March 2006 letter also 
explained how disability ratings and effective dates were 
determined.  The Board further notes that any deficiencies 
regarding the notice necessary for establishing a disability 
rating and effective date are nonprejudicial, as the Board 
concludes below that no new and material evidence has been 
submitted to reopen the veteran's claim for a bilateral eye 
disorder.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his application to reopen 
his claim for service connection for a bilateral eye 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2005).

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a bilateral eye disorder was previously 
considered and denied by the Board in a decision dated in 
September 1993.  The appellant was provided a copy of that 
decision, and the Board's decision in the matter is final. 
See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.

In July 2003, the veteran requested that his claim for 
service connection for a bilateral eye disorder be reopened.  
The rating decision now on appeal denied the appellant's 
claim on the basis that new and material evidence had not 
been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a September 1993 Board decision previously 
considered and denied the veteran's claim for service 
connection for a bilateral eye disorder.  In that decision, 
the Board indicated that the veteran's service medical 
records were negative for any complaints, treatment, or 
diagnosis of an eye injury or disease.  It was also noted 
that a January 1991 VA examiner had opined that any past 
flash burns had caused no loss of vision.  The Board assumed, 
without deciding, that a flash burn incident occurred, yet 
found that there was no evidence showing continuous residual 
symptomatology.  Therefore, the Board concluded that a 
chronic bilateral eye disorder was not due to an injury or 
disease incurred in or aggravated by service.  

The evidence associated with the claims file subsequent to 
the September 1993 Board decision includes private medical 
records and information obtained from the Internet in August 
2001 as well as the veteran's own assertions.  However, the 
Board finds that such evidence is not new and material within 
the meaning of the laws and regulations set forth above, and 
as such, there is no basis to reopen the claim for service 
connection for a bilateral eye disorder.

With respect to the private medical records, the Board finds 
that they are new in that they were certainly not of record 
at the time of the September 1993 Board decision.  However, 
some of those records are not probative in that they do not 
document any complaints, treatment, or diagnosis of an eye 
disorder.  The Board does acknowledge that the remainder of 
the private medical records do document the veteran as having 
treatment for his eyes.  However, the newly submitted medical 
records are not probative, as they fail to provide a nexus 
between a current disorder and the veteran's military 
service.  Rather, the evidence simply shows that the 
appellant has a current diagnosis.  There was no indication 
that the veteran's current bilateral eye disorder was related 
to his military service.  As such, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these private medical records are not new and material.

Regarding the information obtained from the Internet in 
August 2001, the Board finds that this evidence is new in 
that it was certainly not of record at the time of the 
September 1993 Board decision.  However, the newly submitted 
information is not probative.  In this regard, the Board 
notes that this evidence documents damage sustained by the 
USS Norman Scott in 1944 and 1945.  It does not show that the 
veteran was injured during such incidents.  Moreover, the 
Board notes that the September 1993 decision had already 
assumed for the sake of argument that the veteran had 
sustained a flash burn injury to his eye.  As such, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that this information obtained from the Internet 
in August 2001 is not new and material.

As for the veteran's own statements, the Board finds that the 
appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the veteran has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of a bilateral eye disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claims.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
September 1993 Board decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran has a current bilateral eye disorder that is 
causally or etiologically related to service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for a bilateral eye disorder.



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a bilateral eye disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


